Brailsford, Justice.
The petitioners, Willie J. Smith and James Weldon Smith, sought habeas corpus relief from sentences imposed *418on them in Darlington County on April 9, 1968, upon their entry of pleas of guilty to rape, contending that their pleas had been coerced by fear that a jury trial might result in the imposition of the death penalty. The circuit court concluded that petitioners were entitled to relief as a matter of law under the decision of the Supreme Court in United States v. Jackson, 390 U. S. 570, 88 S. Ct. 1209, 20 L. Ed. (2d) 138 (1968), and of this court, following that decision, in State v. Harper, 251 S. C. 379, 162 S. E. (2d) 712 (1968). Accordingly a new trial was granted, and the State has appealed.
The apparent impact of the decision of the United States Supreme Court in Jackson on the validity of confinements under guilty pleas which, under applicable statutes, had the effect of insulating the accused from the possibility of the death penalty, has been mitigated by subsequent decisions of that Court. There is no legal presumption that such a plea was coerced. Instead, the question in each case of claimed coercion is whether, under all the facts and circumstances, the guilty plea was voluntarily and understandingly entered. Sweet v. State, S. C., 178 S. E. (2d) 657, filed January 12, 1971, and authorities therein cited. It follows that the court erred in resolving this issue in petitioners’ favor as one of law.
Reversed and remanded for further proceedings consistent herewith.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.